Title: From Thomas Jefferson to Mary Jefferson Eppes, 29 March 1802
From: Jefferson, Thomas
To: Eppes, Mary Jefferson


            
              Washington Mar. 29. 1802.
            I wrote, my ever dear Maria, to mr Eppes & yourself on the 3d. inst. since which I have recieved mr Eppes’s letter of the 11th. informing me all were well. I hope you continue so. a letter of the 20th. from mr Randolph informed me all were well at Edgehill. mr Randolph, allured by the immensely profitable culture of cotton, had come to a resolution to go to the Missisipi territory and there purchase lands & establish all his negroes in that culture. the distance 1500. miles of which 600. are through an uninhabited country, the weakness of that settlement, not more than 800 men, with a population of blacks equal to their own, and surrounded by 8000. Choctaw warriors, and the soil and commercial position moreover not equal to Georgia for the same culture, has at length balanced his determination in favor of Georgia, distant only about 470. or 480. miles from Edgehill. the plan is now arranged as follows. Congress will rise from the 13th. to the 20th. of April. I shall be at Monticello within a week or 10. days after they rise. mr Randolph then goes to Georgia to make a purchase of lands, and Martha & the family come back with me and stay till his return, which probably will not be till the latter part of July when I shall be going on to Monticello for the months of Aug. & Sep. I cannot help hoping that while your sister is here you will take a run, if it be but for a short time to come & see us. I have enquired further into the best rout for you, and it is certainly by Portroyal, & to cross over from Boyd’s hole, or somewhere near it to Nangemy. you by this means save 30. miles, and have the whole of the way the finest road imaginable, whereas that from Fredericksburg by Dumfries & Alexandria is the worst in the world.—will mr Eppes not have the curiosity to go up to his plantation in Albemarle the 1st. or 2d. week of May? there we could settle every thing, and he will hear more of the Georgia expedition. I inclose you two medals, one for yourself, the other with my best affections for mrs Eppes. they are taken from Houdon’s bust. present me affectionately to mr Eppes and be assured of my tenderest love.
            Th: Jefferson
          